Citation Nr: 1812680	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  12-32 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for left knee posterior horn tear.

2. Entitlement to a rating in excess of 10 percent for left knee popliteal baker's cyst.

3. Entitlement to a rating in excess of 10 percent for right knee popliteal baker's cyst.

4. Whether new and material evidence has been received to reopen a claim for service connection for depressive disorder, not otherwise specified as secondary to the service-connected disability of bilateral knee degenerative arthritis.

5. Entitlement to service connection for right knee chondromalacia of the patella/degenerative joint disease, claimed as right knee condition secondary to the left knee posterior horn tear.

6. Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities, claimed as bilateral leg numbness associated with bilateral popliteal baker's cyst of the knees.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1999 to August 2000.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The issues of entitlement to a rating in excess of 20 percent for left knee posterior horn tear, entitlement to a rating in excess of 10 percent for left knee popliteal baker's cyst, and entitlement to a rating in excess of 10 percent for right knee popliteal baker's cyst are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An April 2007 rating decision denied service connection for depressive disorder, not otherwise specified as secondary to the service-connected disability of bilateral knee degenerative arthritis; the Veteran did not timely appeal this denial, and no new and material evidence was submitted within the one year appeal period following the issuance of that decision.

2. Evidence received since the April 2007 rating decision is cumulative or redundant of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim for service connection for depressive disorder.

3. A preponderance of the evidence of record is against a finding that the Veteran's right knee chondromalacia of the patella, claimed as right knee condition secondary to the left knee posterior horn tear, is caused or aggravated by his service-connected left knee posterior horn tear.

4. A preponderance of the evidence of record is against a finding that the Veteran has a current disability related to symptoms of bilateral leg numbness.


CONCLUSIONS OF LAW

1. The April 2007 RO rating decision which denied service connection for depressive disorder, not otherwise specified as secondary to the service-connected disability of bilateral knee degenerative arthritis is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2. The criteria for reopening a claim for service connection for depressive disorder, not otherwise specified as secondary to the service-connected disability of bilateral knee degenerative arthritis, have not been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).  

3. The criteria for entitlement to service connection for right knee chondromalacia of the patella, claimed as right knee condition secondary to the left knee posterior horn tear have not been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. § 3.102, 3.310 (2017).

4. The criteria for entitlement to service connection for bilateral peripheral neuropathy of the lower extremities, claimed as bilateral leg numbness associated with bilateral popliteal baker's cyst of the knees have not been met.  38 U.S.C. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.	New and Material Evidence

The Veteran seeks to reopen a previously denied claim of entitlement to service connection for depressive disorder, not otherwise specified as secondary to the service-connected disability of bilateral knee degenerative arthritis.  Generally, a claim that was denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of the witness). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include triggering VA's duty to assist.  Id. at 118. 

In the present case, the RO previously considered and denied the Veteran's claim of service connection for depressive disorder, not otherwise specified as secondary to the service-connected disability of bilateral knee degenerative arthritis in an April 2007 rating decision.  The Veteran did not file a Notice of Disagreement and new and material evidence was not constructively or actually received within one year of notification of the rating decision.  Therefore, the April 2007 rating decision is final.  See 38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156, 20.302, 20.1103; see Turner v. Shulkin, No. 16-1171, 2018 U.S. App. Vet. Claims LEXIS 143 (Feb. 8, 2018). 

At the time of the prior decision, the evidence of record included the Veteran's service treatment records, post-service VA treatment records, and a March 2007 VA examination.  The RO denied entitlement to service connection for depressive disorder, not otherwise specified as secondary to the service-connected disability of bilateral knee degenerative arthritis, finding that the Veteran's diagnosed cocaine dependence and depressive disorder not otherwise specified were not related to or caused by the Veteran's service-connected bilateral knee conditions or to his service. 
The evidence received since the April 2007 rating decision includes evidence that is new to the claim.  Specifically, the record reflects that the Veteran has been diagnosed with anxiety disorder not otherwise specified.  However, this evidence is not material as there was previously evidence of record reflecting psychiatric diagnoses.  The new evidence does not provide any medical comment or opinion suggesting that this disability is medically related to service or the Veteran's service-connected bilateral knee conditions.  The Board thus determines that the evidence following the April 2007 rating decision is not material for purposes of reopening the claim as the medical evidence does not relate to the basis for the prior final denial and does not raise a reasonable possibility of substantiating the claim - essentially, that the evidence did not support a finding that there exists a medical nexus between a diagnosed psychiatric disability and the Veteran's service connected bilateral knee conditions.

As there has been no new and material evidence provided to support the Veteran's petition to reopen a claim of service connection for a psychiatric disorder, the claim may not be reopened and the petition is denied.

III.	Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C. § 1110; 38 C.F.R. § 3.303. 

Service connection nonetheless may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to direct service connection generally requires: (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the currently claimed disability - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Where a Veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and a chronic disease, including arthritis, manifests to a compensable degree within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  If a condition listed as a chronic disease in § 3.309(a) is noted during service, but is either shown not to be chronic or the diagnosis could be legitimately questioned, then a showing of continuity of related symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013). 

A disability which is proximately due to or the result of a service- connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability aggravates a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995). The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C. § 5107.  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 




Right Knee Chondromalacia of the Patella, Claimed as Right Knee Condition Secondary to the Left Knee Posterior Horn Tear 

The Veteran asserts that his right knee chondromalacia of the patella is caused by his service-connected left knee posterior horn tear.  

Service treatment records are silent for complaints, treatment or diagnosis of chondromalacia.  

A November 2009 right knee MRI showed focal abnormal signal in the midportion of the articular cartilage of the patella and subcortical portion of the articular surface of the patella, suggestive of mild chondromalacia patellae.  

In September 2011, a VA examination was afforded for his claim.  No opinion was provided at this time, but he was diagnosed with degenerative joint disease of the right knee and patellofemoral dysfunction.  

In a February 2012 VA opinion, the examiner stated that he could not provide an opinion without resorting to mere speculation regarding the following questions: 1) whether the symptomatology of the right knee, patellofemoral dysfunction and right knee degenerative joint disease were related to each other or separate entities; 2) clarification regarding possible etiological relationship between the Veteran's right knee patellofemoral dysfunction and right knee degenerative joint disease and the Veteran's service-connected disability left knee popliteal cyst and left knee posterior horn tear; and 3) clarification regarding possible etiological relationship between the Veteran's right knee patellofemoral dysfunction and right knee degenerative joint disease and the Veteran's service-connected disability right knee popliteal baker's cyst.  The examiner said that a new detailed history/physical examination had to be performed again to the Veteran in order to properly answer those questions, which were best assessed by the examining physician.  

Following the February 2012 examiner's opinion, a May 2012 VA examination and opinion was provided.  The examiner initially stated that the symptomatology of the right knee patellofemoral dysfunction and the right knee degenerative joint disease were essentially the same condition, since the patellar dysfunction was due to the patella degenerative changes as noted on imaging studies (suprapatellar).  The examiner opined that the Veteran's right knee conditions of patellar dysfunction and degenerative joint disease were less likely as not secondary to the Veteran's left knee condition.  The examiner reasoned that they belonged to different anatomical areas with their own biomechanical etiologies unrelated to each other.  The examiner further opined that these right knee conditions were less likely as not caused by or related to the right knee popliteal cyst condition.  The examiner reasoned that the degenerative changes/patellofemoral dysfunction had an overuse etiology unrelated to a popliteal cyst.  

In February 2015, the Veteran was afforded another VA examination.  The examiner opined that the Veteran's right knee degenerative changes/patellofemoral dysfunction had an overuse etiology unrelated to service-connected right knee popliteal cyst.  

Regarding direct service connection, there is no evidence the Veteran's right knee chondromalacia of the patella is related to his service and the Veteran has not alleged such.  The earliest indication of degenerative joint disease of the right knee for consideration of presumptive service connection as a chronic disease is not until 2009, about nine years after his discharge from service.  Therefore, the Veteran is not entitled to service connection based on the presumptive theory of service connection, as arthritis did not manifest within a year of his discharge from service.  Furthermore, to the extent the Veteran has indicated he has had continuity of symptomatology of right knee pain since service, for the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  There is no such in-service evidence as there were no right knee complaints in service; therefore, it is not necessary to further address continuity of symptomatology. 38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1339.

Regarding secondary service connection, the Board places substantial weight of probative value on the February 2012 and February 2015 VA examiner's opinions that conclude the Veteran's chondromalacia of the patella/degenerative joint disease of the right knee are not caused or aggravated by his service-connected left knee disability or right knee popliteal baker's cyst as they are based on a full examination of the Veteran and review of his pertinent medical history.  

The Board acknowledges that the Veteran believes that his right knee chondromalacia of the patella and degenerative joint disease is caused by his left knee posterior horn tear or right knee popliteal baker's cyst.  The Veteran is competent to report symptoms of disabilities.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the issue of whether the Veteran's right knee chondromalacia of the patella and degenerative joint disease is etiologically related to a service-connected knee disability falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Based on the complexity of the medical question, the Board finds that the Veteran cannot provide an opinion as to etiology of his right knee chondromalacia of the patella/degenerative joint disease.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2001); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Thus, the Board affords more probative weight to the VA examiners' opinions than the Veteran's lay statements, and there are no medical opinions to the contrary. 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Entitlement to service connection for right knee chondromalacia of the patella, claimed as right knee condition secondary to service-connected left knee or right knee disabilities is not warranted.  The appeal is denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Peripheral Neuropathy of the Lower Extremities, Claimed as Bilateral Leg Numbness Associated with Bilateral Popliteal Baker's Cyst of the Knees

The Veteran asserts that his bilateral peripheral neuropathy of the lower extremities is caused by his bilateral popliteal baker's cyst of the knees.

Service treatment records are silent for complaints, treatment, or diagnosis of peripheral neuropathy or bilateral leg numbness.

In an August 2009 private treatment note, the physician found that nerve conduction studies of both lower extremities showed normal values for velocity, latency, and amplitude for all motor and sensory nerves.  The physician determined that the study was normal and that there was no evidence of peripheral neuropathy in the lower extremities.

In a February 2010 VA examination, the Veteran complained of bilateral leg numbness which he stated began around 2009 and was chronic and gradual.  The examiner noted that there were subjective complaints of numbness and paresthesias in the lower extremities without objective evidence by electrodiagnostic study.  The examiner found that there was no evidence of neurological disease.   

A November 2013 and May 2014 VA treatment note found the Veteran's neurologic system normal.  There were no gross motor or sensory deficits.  

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a Veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Board recognizes the Veteran's belief in his claim, the competent medical evidence of record does not show that the Veteran has a current diagnosed bilateral peripheral neuropathy of the lower extremities or any other disability manifested by symptoms of numbness.  Cf. Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

There has been no diagnosis of bilateral peripheral neuropathy of the lower extremities during the pendency of this claim.  The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted.  38 U.S.C. § 1110; see also Shedden, 381 F.3d at 1167; Brammer, 3 Vet. App. at 225.  

Thus, the evidence does not demonstrate that the Veteran has a current diagnosed bilateral peripheral neuropathy of the lower extremities at any time during the course of the appeal.  In the absence of any diagnosed bilateral peripheral neuropathy of the lower extremities, service connection may not be granted.  See Degmetich, 104 F.3d at 1328; Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (finding that service connection cannot be granted if the claimed disability does not exist).  Accordingly, the benefits sought on appeal are denied.


ORDER

The petition to reopen the claim of service connection for depressive disorder based on the submission of new and material evidence is denied. 

Service connection for right knee chondromalacia of the patella/degenerative joint disease, claimed as right knee condition secondary to the left knee posterior horn tear is denied.

Service connection for bilateral peripheral neuropathy of the lower extremities, claimed as bilateral leg numbness associated with bilateral popliteal baker's cyst of the knees is denied.


REMAND

The Veteran was last afforded a VA examination regarding the severity of his left knee posterior horn tear, left knee popliteal baker's cyst, and right knee popliteal baker's cyst in November 2016.  Since the Veteran and his representative continue to assert that his condition may be more severe since the prior examination, and the Veteran's representative requested a new VA examination in his February 2018 Appellate Brief, a VA examination is necessary.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

The Board also notes that the RO did not provide a supplemental statement of the case following the November 2016 VA examination.  However, as the Board is remanding these matters for an additional VA examination, the RO can issue a supplemental statement of the case addressing the November 2016 VA examination following the Veteran's new VA examination.

Accordingly, the case is REMANDED for the following actions:

1. Obtain any updated VA treatment records from May 2017 to the present.  

2. Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on the response received, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.

3. After receiving all additional records, afford the Veteran an appropriate VA examination to determine the current severity of his service-connected left knee posterior horn tear, left knee popliteal baker's cyst, and right knee popliteal baker's cyst.  The electronic claims file must be made available to the examiner for review in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All indicated diagnostic tests and studies must be accomplished.  Any appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose, if possible.

4. Thereafter, the RO should readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and a reasonable opportunity to respond.  The appeal should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


